Citation Nr: 1533756	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dermatophytosis of the feet, and if so, whether service connection is warranted for the disorder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 23, 2003 to May 1, 2015.

3.  Entitlement to a rating in excess of 70 percent for PTSD since May 1, 2015.

4.  Entitlement to an effective date earlier than September 23, 2003 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2003 and January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the pendency of the appeal, the RO increased the rating assigned for the Veteran's PTSD on two occasions.  In July 2009, the rating was increased to 50 percent, effective  from the September 23, 2003 date of claim, and in June 2015 the rating was increased to 70 percent, effective from May 1, 2015.  As these were not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last readjudication of the claims.  In May 2015, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  VBMS Entry May 21, 2015.  Moreover, as it pertains to the claim for dermatophytosis, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The issue of entitlement to service connection for alcohol dependence, to include as secondary to the service-connected PTSD, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied reopening the Veteran's claim for service connection for dermatophytosis of the feet; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence pertaining to dermatophytosis of the feet received after the September 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  Dermatophytosis of the feet is related to service.
4.  Throughout the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.

5.  The Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment at any point in the appeal.

6.  In June 1973, the Veteran separated from service; a claim for service connection for PTSD was not received within one year of date of discharge. 

7.  In a March 1997 rating decision, service connection for PTSD was denied; the Veteran did not appeal that decision.

8.  On September 23, 2003, the Veteran filed a VA Form 21-4138 that the RO accepted as an application to reopen a claim of service connection for PTSD.

9.  In a November 2003 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective from September 23, 2003.

10.  There were no informal or formal claims, or written intent to file a claim of service connection for PTSD dated after the March 1997 denial and prior to the September 23, 2003 reopened claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision of the RO denying the Veteran's application to reopen a claim for service connection for dermatophytosis of the feet is final.  
38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  
2.  New and material evidence has been received to reopen the claim for service connection for dermatophytosis of the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of entitlement to service connection for dermatophytosis of the feet have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  From September 23, 2003 to May 1, 2015, the criteria for a disability evaluation of 70 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met at any point in the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

6.  The criteria for the assignment of an effective date prior to September 23, 2003 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Letters dated in November 2003 and August 2010 notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim for  a higher initial rating for PTSD and the claim for an earlier effective date arise from the Veteran's disagreements with the initial rating and effective date assigned following the award of service connection for the disorder.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is thus satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection Claim

In March 1997, the RO denied service connection for dermatophytosis of the feet.  The Veteran was properly notified of the decision, but did not appeal.  The decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In September 2004, the RO declined to reopen the Veteran's claim. The evidence consisted of statements from the Veteran, STRs, PMRs, and VAMRs.  The RO noted that the claim was previously denied because the onset of the condition had not been linked to military service.

The Veteran did not initiate a timely appeal from the September 2004 RO decision.  See 38 C.F.R. § 20.200 (2014).  There was also no material evidence received pertinent to the issue within one year of the issuance of the decision.  38 C.F.R. § 3.156(b).  The September 2004 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The present appeal was initiated in 2010.  Regarding applications to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence present at the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulation, and by judicial case law, "new" evidence is that which was not of record at the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2004  rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2004 includes additional statements and testimony from the Veteran, PMRs, and VAMRs.  Among these records are April 2010 and October 2011 statements from VA treating providers linking the Veteran's dermatophytosis of the feet to service.

The Board finds that the evidence is "new" in that it was not before agency decisionmakers in September 2004, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the criteria for reopening the claim of service connection for dermatophytosis of the feet are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Turning to the merits of the claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Due consideration must be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of dermatophytosis of the feet, documented, for example, in an October 2011 VA treatment record.  VBMS Entry October 24, 2011.

STRs are devoid of complaints or diagnoses pertaining to the Veteran's feet.  However, the Veteran contends that he was stationed in Vietnam during the monsoon season, and that his feet were continuously wet and he could not keep them dry.  He testified that ever since that time, he has experienced "jungle rot" of the feet, characterized by infections of the skin.  He testified that he has continuously used powders, lotions, and other treatment since service to no avail.  See Hearing Transcript.

The Veteran's DD Form 214 and personnel records show that he served in Vietnam for ten months, from January 1971 to November 1971.  He was awarded the Vietnam service medal.

The Board finds the Veteran is competent to provide evidence regarding the nature of his service, which included exposure to wet weather.  Symptoms related to wet weather exposure are capable of lay diagnosis because they are readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran is also credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's assertions regarding the nature of his service have been consistent throughout the appeal.  His contentions are further supported by the information contained in his DD214 Form and his personnel records.  As such, the Veteran is both competent and credible regarding his assertions as to the nature of his service, which included excessive wet weather exposure.

On the issue of nexus, the only evidence is the April 2010 and October 2011 opinions of VA providers.  In April 2010, the Veteran sought treatment for a pruritic rash on his feet that had been present since Vietnam.  The examiner found maceration in the webspaces and discoloration and debris of the toenails.  The Veteran was found to have onychomycosis and tinea pedis.  The examiner opined, "patient most likely acquired the rash while in Vietnam."  VBMS Entry April 29, 2010.

In October 2011, a VA treating provider indicated she had treated the Veteran for a year and a half for his feet at the dermatology clinic.  While noting that there was no way to definitively determine the etiology of the condition, she concluded that it was at least as likely as not that the condition arose in Vietnam.  VBMS Entry October 24, 2011.
  
While a VA examination has not been conducted for this claim, and a remand for a further medical opinion could be accomplished, the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Further, the April 2010 and October 2011 reports are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiners based their conclusions on the Veteran's reported in-service symptoms, which he is competent to report and which are consistent with the circumstances of his service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  They provided a rationale for their conclusions that the onset of the Veteran's dermatophytosis was in service based on an assessment of his current and reported symptoms.  There is no evidence to the contrary of these opinions.

At a very minimum, the evidence is in equipoise in showing that the current dermatophytosis of the feet is due to an injury that was incurred in service.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the Veteran's dermatophytosis of the feet.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased Rating Claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's PTSD.

In the November 2003 rating decision on appeal, the RO awarded service connection for PTSD and assigned a 30 percent rating effective September 23, 2003, pursuant to 38 C.F.R. § 4.130, DC 9411.  In a July 2009 rating decision, the evaluation was increased to 50 percent, effective September 23, 2003.  In a June 2015 rating decision, the evaluation was increased to 70 percent, effective May 1, 2015. 

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine the Veteran's social and occupational functioning. The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula,") which provides for ratings of zero, 10, 30, 50, 70, or 100 percent. VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level. Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms affect the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed. 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id. 

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in February 1997, the Veteran reported a history of drug and alcohol abuse from the early 1990s and reported hearing voices and being
paranoid while under the influence of drugs, alcohol, and cocaine.  The Veteran was employed as a housekeeper and was married with two children.  His symptoms included sleep problems, anxiety, and depression.  The examiner noted the Veteran's irritability and history of impulsive behavior.  On examination, there were no problems with speech and no evidence of thought disorder.  The Veteran's mood was euthymic.  His affect was appropriate.  There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He was oriented.  Memory and abstract thinking was intact.  Insight and judgement were fair.  The examiner assigned a GAF score of 65.

In August 2003, the Veteran reported actively avoiding war movies, fireworks, airplanes, and air shows.  He reported insomnia, irritability, impulsive anger and hypervigilance.  He reported having his current job for seven years.  He had been married for 18 years and had two daughters.  He reported a history of legal trouble, including jail time on six occasions, the longest of which was a three-year sentence for the possession of cocaine.  He had also been charged with assault and battery of a police officer, and credit card fraud.  On examination, the Veteran was cooperative.  There was no thought disorder.  His mood was euthymic and affect was appropriate.  There were no suicidal or homicidal ideation.  Memory was normal, he was oriented, judgment was good, and insight was fair.  He was assigned a GAF score of 45.  VBMS Entry September 23, 2003, p. 26/37.

In September 2003, the Veteran reported re-experiencing traumatic experiences in the form of recollections and nightmares, sleep disturbances in which he awakened frequently with a rapid heart rate and sweating, difficulties with anger management, frequent irritability, anxiety, and depression.  He reported an exacerbation of symptoms following the September 11th terrorist attacks.  He had been employed for seven years with VA.  He was assigned a GAF score of 55.  VBMS Entry September 24, 2003.

In July 2004, a VA treating provider stated that the  Veteran's symptoms included re-experiencing traumatic experiences in the form of recollections and nightmares, sleep disturbance in which he awakened frequently with a rapid heart rate and sweating, difficulties with anger management, frequent irritability, anxiety, and depression.  His GAF score was 55.  VBMS Entry July 23, 2004.

In September 2007, the Veteran reported an incident during group therapy in which the estranged father of his daughter's baby attempted to take the baby from the babysitter.  He became involved in the situation, argued with the father, and attempted to obtain a restraining order.  He was counseled on strategies for  appropriate limit-setting and avoiding hostile exchanges that escalate.  VBMS Entry June 26, 2009, p. 15/18.

In December 2008, the Veteran reported sleep disturbances, difficulties with anger management, frequent irritability, anxiety and depression.  He was assigned a GAF score of 55.  VBMS Entry December 18, 2008.

In October 2012 during group therapy, the Veteran reported an incident in which he had made arrangements for a car to pick up his mother from her nursing home and take her to a medical appointment.  When the car arrived, the driver refused to take the Veteran's mother due to the size of her wheelchair.  The Veteran reported he had taken off work twice for this appointment, so he moved his mother into a smaller wheelchair and asked the driver to take her.  The driver left suddenly without warning, and the Veteran chased the van down with his car, blocked it from moving in the street, and told the driver to pick up his mother.  The police were called, and the Veteran was handcuffed and held in the police car, although he wasn't arrested.  Virtual VA Entry May 20, 2015, p. 89/89.

In January 2013, the Veteran was noted to have obsessive-compulsive behavior, which included a  preoccupation with order and symmetry, irritability at changing, preoccupations with cleanliness and contamination, counting rituals when he became anxious, and excessive caution in touching things due to a fear of germs.  Virtual VA Entry May 20, 2015, p. 81/89.

At the May 2015 hearing, the Veteran testified to having insomnia, irritability, impulsive anger, and hypervigilance.  He testified about an incident in which a young man was harassing his daughter.  He slashed the man's tires.  He also testified to an incident after work in which he assaulted and choked someone during a confrontation.  He was placed into an anger management program at work for his behavior.  See Hearing Transcript.
On VA examination in June 2015, the Veteran reported being married for 29 years with a rocky relationship.  He described his relationship with his children as "ok."  He had worked in housekeeping at VA for 20 years.  He tried to go to school to improve his vocational life, but found it difficult due to low motivation and poor concentration with related memory problems.  He did not pass some of the main
courses.  

On examination, his symptoms included a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; a flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work; and impaired impulse control, such as unprovoked irritability with periods of violence.  His appearance was appropriate and  he exhibited good personal hygiene.  His thought process was logical and goal directed.  His speech pattern was within normal limits. He was
able to make and maintain good eye contact.  He was able to track the conversation during the interview and provide a coherent history.  Judgment and insight were intact.  His mood was dysphoric and his affect was flat. There was no evidence of suicidal or homicidal ideation, hallucinations, or a thought disorder.  The examiner concluded that the PTSD causes occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent evaluation.

The Veteran also submitted various lay statements of family members describing his strained relationship with them, irritability, and anger.  His family members described his withdrawal from them and his inability to participate in family activities.  

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Veteran's overall PTSD symptomatology has approximated the criteria for a 70 percent rating throughout the appeal. 

The evidence shows that the Veteran's symptoms due to PTSD have consisted of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood.  Deficiencies at work are shown by his anger management problems and his placement in an anger management program.  Deficiencies at school are shown by his inability to improve his vocational life due to low motivation and poor concentration, and memory problems.  Deficiencies in family relationships are demonstrated by his strained relationship with his wife, children, and grandchildren, and his withdrawal from family activities.  Deficiencies in mood are shown by his anger outbursts, anxiety, and depression.

The evidence above also illustrates symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), a difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
Other than the August 2003 GAF score of 45, the Veteran's GAF scores have been generally high, falling between 55 and 65, indicating mild to moderate symptoms. There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). The Board finds the Veteran's overall symptomatology has more closely approximated the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating, prior to May 1, 2015. 

However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD for any portion of the appeal. None of the VA examiners, and no VA treatment provider, has indicated total occupational impairment. To the contrary, the record indicates the Veteran has been employed throughout the course of the appeal. Similarly, none of the VA examiners, and no VA treatment provider, has indicated total social impairment.  While the Veteran has difficult relationships with his family members, he has remained married, and keeps a relationship with his children and grandchildren.  

There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran's impaired impulse control and anger outbursts are well documented, no VA examiner or provider has opined that there is a "persistent danger" of the Veteran hurting himself or others.  The June 2015 VA examiner, for example, specifically excluded this symptom from a description of the Veteran's PTSD.  Additionally, records from the 1990s and the February 1997 VA examination report document paranoia and hearing voices, but this was noted as related to heavy drug use, and these reports are isolated in the record.  Further, the Veteran's GAF scores are not of the severity contemplated by a 100 percent evaluation. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.
 
Finally, a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as the record shows the Veteran has been employed in his current position for over 20 years.  See, e.g., June 2015 VA examination report; Hearing Transcript, p. 15/30.

The record supports the assignment of a 70 percent, but no higher, rating for PTSD effective from September 23, 2003.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 70 percent rating is met, but finds that the preponderance of the evidence is against the assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date Claim

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here. 38 C.F.R. § 3.157(b).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran separated from service in June 1973.  A claim for service connection for PTSD was not received within one year of date of discharge. 

In a March 1997 rating decision, the RO denied his claim of service connection for PTSD.  The Veteran was notified of his appellate rights.  He did not appeal, and the March 1997 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the March 1997 rating decision, on September 23, 2003 the Veteran applied to reopen his claim of service connection.  In a November 2003 rating decision, the subject of this appeal, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective on September 23, 2003.  

The Veteran expressed his timely disagreement with the September 23, 2003 effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  He contends that the proper effective date for the award of service connection is 1996 or 1997, as he has had PTSD from this time.  See, e.g., VA Form 9 (VBMS Entries September 9, 2005).

Because the current effective date of service connection was based upon the date his September 2003 application to reopen the claim was received, the question before the Board is whether there are any earlier applications to reopen the claim upon which an earlier effective date of service connection may be granted.  On review of the record, however, the Board can point to no communication prior to the September 2003 application that could be interpreted as an informal claim for service connection for PTSD or any psychiatric disability.  After the final March 1997 rating decision, it was not until September 23, 2003 that the Veteran submitted a statement again alleging service connection for his PTSD.  

Thus, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen the claim of service connection on September 23, 2003.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the September 23, 2003, date selected by the RO is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to September 23, 2003, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 23, 2003 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

The Board has considered the Veteran's arguments concerning what he believes the effective date should be.  However, as discussed, the claim was previously finally adjudicated by the RO in March 1997.  The only way the Veteran can attempt to overcome the finality of that prior decision in an attempt to gain an earlier effective date is to request a revision of that decision based on clear and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  The Veteran has not alleged CUE in the prior decision, thus, the decision is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The preponderance of the evidence is against the assignment of an effective date earlier than September 23, 2003 for service connection for PTSD.   


ORDER

Service connection for dermatophytosis of the feet is granted.

Effective September 23, 2003, an initial disability rating of 70 percent, but no higher, for PTSD is granted. 

A disability rating in excess of 70 percent for PTSD since May 1, 2015 is denied.
An effective date earlier than September 23, 2003 for the award of service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


